                                      United States Bankruptcy Court
                                       Eastern District of Michigan

IN RE:
       Marcus L. Montgomery                                       CASE NO: 18-32627-dof
       Pamela L. Montgomery                                       CHAPTER 13
                     Debtor(s).                                   JUDGE: Daniel S. Opperman
___________________________________/


                          Debtor’s Chapter 13 Confirmation Hearing Certificate
                                        [To be completed fully]

         At the next confirmation hearing in this case, the debtor intends to: [Check ONE of the following]
         1. __ Request confirmation of the debtor’s plan, because all timely objections of creditors and
         the trustee have been resolved. I have emailed to the trustee a proposed order confirming the
         plan, as required in paragraph 2 of the Chapter 13 Case Management Order.

         2. ___ Request confirmation of the debtor’s plan, even though all timely objections have not been
         resolved. I have emailed to the trustee a proposed order confirming the plan, as required in
         paragraph 2 of the Chapter 13 Case Management Order. The parties are at an impasse in
         attempting to resolve these objections despite all reasonable efforts. The following are: (a) the
         parties whose timely objections have not been resolved; (b) their unresolved objections; and (c)
         the legal and factual issues that must be resolved by the Court in connection with confirmation:

                 Trustee Objections #1: Provide the following to the Trustee: titles to: modular home, 3
                 months pre-petition bank statements
                 Issues: Debtor will provide these documents on or before the Confirmation Hearing.


                 Creditor # 1:
                 Objections:
                 Issues:

         3. _X__ Request an adjournment of the confirmation hearing to February 19, 2019, due to the
         following good cause:
                 Debtor filed an amended Plan on January 9, 2019

         4. ___ Dismiss the case. [The Court will enter an order of dismissal and the case will be removed
         from the docket.]

         5. ___ Convert the case to chapter 7. [The Court will enter an order of conversion to chapter 7
         and the case will be removed from the docket.]

         6. ___ Re-convert the case to chapter 7. [The case will remain on the docket and parties will have
         an opportunity to be heard.]


Date: __01/09/2019____                                    _/s/ Anthony Y Abueita _____
                                                          Debtor’s Attorney
                                                          Anthony Y Abueita (P-70755)
                                                          703 S Grand Traverse Ave
                                                          Flint, MI 48502
                                                          (810) 235-8669
                                                          abueitalaw@gmail.com


  18-32627-dof         Doc 34     Filed 01/09/19       Entered 01/09/19 17:11:32          Page 1 of 1
